Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Drawings Objection 
The drawings are objected to because in Fig.5, reference numeral “14” lacks a lead line.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) On page 7, line 29, “recess8” should read --recess 8--.  
(2) On page 9, line 2, “support plate 3” should read --support blade 2--.
(3) On page 15, line 10, “,” (between “0” and “4”) should be changed to --.--
(4) On page 16, line 7, “be able to” is redundant and should be deleted.Appropriate correction is required.

Claim Objection 
Claims 1-16 are objected to because of the following informalities:  
(1) In claim 1, line 10, “keyhole slots” should read --keyhole-shaped slots--.
(2) In claims 2-11, line 1, “A” should read --The--.
(3) In claim 12, line 1, “Method” should read --A method--.
(4) In claim 12, line 4, “a clamping plate” should read --the clamping plate--.
(5) In claim 12, line 5, “and” should be deleted.
(6) In claim 12, lines 6-7, “a motor saw motor unit” should read --the motor saw motor; and--.
(7) In claims 13 and 14, line 1, “Method” should read --The method--.
(8) In claim 15, line 3, “3” should read --(3)--.
(9) In claims 15 and 16, “9” should read --(9)--.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)  

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.       Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claim 1, line 2, “the motor saw chassis or motor saw motor” has no clear antecedent basis.  The phrase should read --a motor saw chassis or a motor saw motor--.
          (2) In claim 1, lines 10-11, “in that the support plate (2) comprises alignment means (10,20)” is incomplete.  The phrase should read --in that the support plate (2) comprising alignment means (10,20) fits--.  Note page 13, lines 18-19 of the specification.
          (3) In claim 3, lines 3-4, “the at least one fastening means” has no antecedent basis.  It appears claim 3 should depend from claim 2.
          (4) In claim 6, line 4, “said pressing together of the support plate to the clamping plate” is incorrect.  The phrase should read --said pressing of the clamping plate towards the support plate--.  Note line 3 of claim 2. 
          (5) In claim 8, line 3, “said pressing” has no antecedent basis.
          (6) In claim 11, line 2, “a spring means” is vague and should be changed to --a spring means of the motor saw arrangement--.
          (7) In claim 11, line 3, “the fastening means” lacks antecedent basis.  It appears the claim should depend from claim 2.

          (9) The scope of claim 15 is confusing.  It is not clear what it is meant by “intended and adapted for being comprised in a motor saw arrangement according to claim 1”.  The motor saw arrangement of claim 1 already has a guide bar as cited at line 3 of the claim.  As the disclosed invention is understood, the motor saw arrangement does not comprise two guide bars.  Is the claimed guide bar of claim 15 in addition to the guide bar of claim 1?  
          (10) In claim 15, lines 3 and 4, “the guide bar” is vague.  Does it refer to the one cited at line 1 of claim 15 or line 3 of claim 1?  
          (11) In claim 15, line 3, “the drive sprocket” lacks antecedent basis.
          (12) In claim 15, line 5, “longitudinal slit” is vague.  Is it in addition to “a longitudinal slit” cited at line 3 of the claim?
          (13) In claim 15, “an alignment means” is vague.  Is it in addition to the one cited at lines 10-11 of claim 1? 
          (16) The scope of claim 16 is confusing as it depends from claim 15 which is directed to a guide bar.  It appears claim 16 should depend from claim 1 which is directed to a motor saw arrangement. 

Indication of Allowable Subject Matter
1.       Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724